Citation Nr: 1426150	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-30 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for an unspecified joint disorder.  

4.  Entitlement to service connection for a neurologic disorder.  

(The following issue is the subject of a separate Board decision:  Entitlement to a Post-9/11 GI benefit level in excess of 60 percent.  )


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1981 to August 1984 and in the United States Air Force Reserve from November 1996 through July 2007 with active duty from November 1996 to March 1998; from August 1998 to July 2000; and from February 2002 to March 2003.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO.  In October 2009, during the course of the appeal, the Veteran filed a claim of entitlement to service connection for left and right hip disorders.  In March 2010, the RO denied those claims.  The Veteran was notified of those decisions, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal and those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

In May 2013, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this determination.  In part, the Veteran raised contentions to the effect that service connection was warranted for right and left hip disorders.  Those claims have not been certified to the Board on appeal, nor has either claim been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2013); 38 C.F.R. § 20.101 (2014).  The Veteran's contentions are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further action is required.


REMAND

Under the Court of Appeals for Veterans Claims ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Board is obligated in its hearings to comply with 38 C.F.R. 3.103(c)(2), which in turn requires that hearing officers fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Given the Veteran's contentions during the May 2013 videoconference hearing, detailed scrutiny of the record to date and the undersigned's colloquy with the Veteran, the undersigned has determined that the Veteran has not been adequately advised in accordance with Bryant.   

The Veteran is therefore specifically advised that in order for service connection to be granted for a disorder, the law requires that three elements be satisfied: 

(1) the existence of a current disability;
(2) in-service incurrence or aggravation of a disease or injury, and;
(3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 

Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).

The Veteran is further specifically advised that the RO has found he does not have a current bilateral knee disorder or any joint abnormality other than a back disorder- the Veteran underwent VA examinations in March 2003, February 2009 and July 2009. Although the earliest examination resulted in a diagnostic assessment of bilateral chondromalacia, further testing then revealed no abnormality, which was repeated in the later examinations. The examinations in whole have found no chrondromalcia, and no degenerative joint disease, bony or soft tissue abnormality. Service treatment records and examinations also are devoid of any knee disorders or complaints, including examinations in March 1996, February 2001, April 2001 and May 2002.

The Veteran has argued repeatedly that given his military duties as a pararescue specialist, he was repeatedly exposed to physical trauma to his knees and presumably to other joints, and that he sustained injuries while in service. However, even presuming these assertions are credible and now appear to be substantiated by the record, (i.e., that he sustained physical trauma)  the evidence does not presently reveal that he has a knee disorder or joint disorder or that if he has such a disorder that it is linked by competent evidence to his in-service events. Stated alternatively, there is no evidence in substantiation of elements (1) or (3) of a successful claim of service connection.  

The Veteran is further specifically advised that with regard to his contention first expressed during the May 2013 hearing, he has not alleged the presence of any specific nerve disorder. Although the Veteran is in receipt of service connection for posttraumatic stress disorder and a lower back disorder, he has not alleged any symptoms separate from those disorders. 

The Veteran is therefore advised that he should scrutinize his personal records and submit any evidence not in the claims folder or not previously submitted, from any medical care provider indicating that he has a bilateral knee disorder or neurological disorder. The Veteran may also specify what, if any specific joints encompass his claimed joint disorder that are not now service connection. 

This evidence includes but is not limited to service medical records not obtained, post-service medical records not obtained, statements of family members, friends, service colleagues, co-workers, insurance forms, letters detailing service events, and any other information from persons who would have relevant knowledge as is detailed above. 
  
The case is remanded to the VA Appeals Management Center in Washington, D.C. for the following actions:

1. Afford the Veteran a period of 60 days within which to submit substantiating information regarding his claims. After that period elapses, consider whether the Veteran should be afforded any additional examinations towards substantiation of his claims. 

2. Then readjudicate the appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


